IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LINDA GARDNER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4865

AVT SIMULATION and
AMTRUST NORTH AMERICA

      Appellees,

_____________________________/

Opinion filed May 8, 2017.

An appeal from an order of Judge of Compensation Claims.
Thomas W. Sculco, Judge.

Date of Accident: December 30, 2013.

Nicolette E. Tsambis of Smith, Feddeler, Smith, P.A., Lakeland, for Appellant.

Gregory D. White of Hurley, Rogner, Miller, Cox & Waranach, Winter Park, and
Rayford H. Taylor of Gilson Athans, P.C., Atlanta, Georgia, for Appellees.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.